McBRIDE, Judge.
Huey Pollet (appellee), the Governor’s appointee as a commissioner of Waterworks District No. 2, Parish of St. Charles, is seeking by means of a writ of quo war-ranto against Leonard K. Fisher (appellant) , the incumbent, the right to hold said office.
The issues herein are identical with those in the case of Troxler v. Mongrue, La.App., 175 So.2d 309, an opinion and decree in which was handed down this day. For the reasons therein stated,
The judgment appealed from herein is affirmed.
Affirmed.